Per Curiam:

The request to the county surveyor for the survey in this'case was to locate the corners and boundaries of certain quarter sections of land in section six, township twenty-one, in Marion county. There is no contention but that the surveyor located such corners and boundaries in accordance with the government survey, but it is contended that the then owners of the land some years prior had located and agreed upon, a dividing line between the farms involved in this survey.
The legal questions involved are identical with those involved in Roadenbaugh v. Egy, post, and on the authority of that case the judgment in this case is affirmed.